» Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 1 of 17 PagelD# 1509

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT «f-~L- &
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION BL 17

UNITED STATES OF AMERICA, = CLG US DISTRICT COURT

Plaintiff.

Vv.

EDWARD SNOWDEN. Case No. 1:19-cv-1197-LO-TCB

Defendant,
and
MACMILLAN PUBLISHING GROUP, LLC
d/b/a HENRY HOLT AND COMPANY,

Relief-Defendant

 

 

MEMORANDUM IN SUPPORT OF RESPONSE IN SUPPORT OF MOTION TO SEAL

Pursuant to Local Civil Rule 5, Non-Party APB respectfully requests that this Court grant
Plaintiff's Motion to Seal, which applies to Exhibits 8 and 9 of Plaintiff's Motion to Sanction
Edward Snowden for his Refusal to Participate in Civil Discovery. In support of this Motion,
Non-Party APB states as follows:

I In response to a subpoena served by the Federal Programs Branch of the Civil
Division of the United States Department of Justice (the “Plaintiff”) and subject to a protective
order, Non-Party APB produced the spreadsheet attached as Exhibit A to Plaintiff's
Memorandum in Support of Plaintiff's Motion to Seal and attached here as Exhibit A (the

“Spreadsheet”).! See American Program Bureau v. United States, 1:20-mce-91250 (D. Mass),

 

' Attached hereto is a redacted version of the Spreadsheet. An unredacted version is being filed
simultaneously under seal. This document was attached as Exhibit 8 to Plaintiff's Motion for Sanctions.

1
Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 2 of 17 PagelD# 1510

Dkt. 17 (the “Protective Order”). The Protective Order applies to documents that “reveal
proprietary, confidential, and commercially sensitive information, or information likely to cause
competitive, business, or commercial injury or disadvantage to APB” and are marked as
confidential by APB. Jd. In accordance with the Protective Order, Plaintiff United States was
required file to this confidential document under seal. Plaintiff United States also used the
information in Exhibit A to compile a second spreadsheet, attached as Exhibit B to Plaintiff's
Memorandum in Support of Plaintiff's Motion to Seal and attached here as Exhibit B.? Insofar
as Exhibit B contains information derived from the Spreadsheet and considered by Non-Party
APB to be confidential information, the Protective Order and this Response in Support of Motion
to Seal applies to that information as well.

2. In evaluating a motion to seal, the Court must “(1) provide public notice of the
request to seal and allow interested parties a reasonable opportunity to object, (2) consider less
drastic alternatives to sealing the documents, and (3) provide specific reasons and factual
findings supporting its decision to seal the documents and for rejecting the alternatives.”
Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000).

3. Plaintiff filed a Motion to Seal on the public docket and this Response will be
filed in the same manner. This provides the public with ample opportunity to object to the
motion.

4, Plaintiff filed redacted versions of Exhibits A and B on the public docket, but
because these documents contain primarily confidential and sensitive business information
covered by the Protective Order, these versions “gut the documents substantially and render them

useless to the public.” East West LLC v. Rahman, No. 1:11CV1380 JCC/TCB, 2012 WL

 

? Attached hereto is a redacted version of Exhibit B. An unredacted version is being filed simultaneously
under seal. This document was attached as Exhibit 9 to Plaintiff's Motion for Sanctions.

2
Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 3 of 17 PagelD# 1511

3841401, at *3 (E.D. Va. Sept. 4, 2012). As such, there is not a viable alternative to sealing the
documents here. See id.

5. As indicated by the Protective Order, Exhibits A and B contain confidential and
sensitive business information which if disclosed would harm APB’s competitive standing. The
confidentiality of this information is essential to APB’s ability to negotiate and set competitive
prices. Although there is a presumption in favor of public access to court documents, there is an
exception to this rule when the documents contain “business information that might harm a
litigant’s competitive standing.” Woven Elecs. Corp. v. Advance Grp., Inc., 930 F.2d 913 (4th Cir.
1991). See also East West LLC v. Rahman, No. 1:11CV1380 JCC/TCB, 2012 WL 3841401, at
*3 (E.D. Va. Sept. 4, 2012) (granting motion to seal expert reports that contain “confidential
business information and other trade secret protected information” that “specifically pertain to
the parties respective sensitive financial data, including gross profit data, the disclosure of which
would be highly likely to cause significant harm to the business competitive position of both
parties.”); Intelligent Verification Sys., LLC v. Microsoft Corp., No. 2:12-CV-525-AWA-LRL,
2015 WL 13037030, at *1 (E.D. Va. Feb. 6, 2015) (granting motion to seal documents that
contain “sensitive business information” finding that “Defendants’ competitive positions might
be impaired if this information is disclosed to the public at large”).

6. Because of the nature of this confidential information, APB cannot provide a
specific period of time after which it would be appropriate to unseal this confidential
information. As such, APB seeks to have this information sealed permanently.

WHEREFORE, Non-Party APB respectfully requests that the Court grant Plaintiff's Motion

to Seal.
Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 4 of 17 PagelD# 1512

Dated: July 17, 2020 Respectfully submitted,

‘sf James E. Tysse
James E. Tysse (VA Bar No. 73490)

Mark J. MacDougall (pro hac vice forthcoming)
Abbey E. McNaughton (pro hac vice
jorthcoming)

AKIN GUMP STRAUSS HAUER & FELD LLP

2001 K Street, NW

Washington, DC 20006-1037

Tel: (202) 887-4000

Fax: (202) 887-4288

jtysse@akingump.com

Attorneys for Non-Party American Program
Bureau
" Case 1:19-cv-01197-LO-TCB Document111 Filed 07/17/20 Page 5 of 17 PagelD# 1513

CERTIFICATE OF SERVICE

I hereby certify that, on this 17th day of June 2020, a true and genuine copy of Non-Party
American Program Bureau’s Memorandum in Support of Response in Support of Motion to Seal
was served on counsel of record for Plaintiff United States of America and Defendant Edward

Snowden via electronic mail at the following addresses:

Lauren A. Wetzler, at lauren.wetzler@usdoj.gov

R. Trent McCotter

United States Attorney Office

2100 Jamieson Ave

Alexandria, VA 22314

Telephone: (703) 299-3752

Email: lauren.wetzler@usdoj.gov
trent.mecotter@usdoj.gov

Counsel for Plaintiff United States of America

Victor Michael Glasberg

Victor M. Glasberg & Associates
121 S. Columbus Street
Alexandria, VA 22314
Telephone: (703) 684-1100

Email: vmg@robinhoodesg.com
Counsel for Defendant Edward Snowden

/s/ James E. Tysse
James E. Tysse (VA Bar No. 73490)
Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 6 of 17 PagelD# 1514

EXHIBIT A
Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 7 of 17 PagelD# 1515

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

AMERICAN PROGRAM BUREAU, INC.,
Plaintiff, Case No. 1:20-mc-91250
v.
UNITED STATES OF AMERICA,
Defendant.
UNITED STATES OF AMERICA
Plaintiff,
This Document Relates To:
Vv. Civil Action No. 1:19-cv-01197-LO-TCB
in the United States District Court for the
EDWARD SNOWDEN, Eastern District of Virginia
Defendant.

 

 

DECLARATION OF ROBERT P. WALKER

I, ROBERT P. WALKER, being over the age of eighteen years and otherwise competent
to make this declaration, declare that the following is based on my personal knowledge and is
true and correct:

1. I am the President and Chief Executive Officer of American Program Bureau,
Inc., a corporation organized under the laws of the Commonwealth of Massachusetts with its
ptincipal offices located at One Gateway Center, Suite 751, Newton, MA 02458 (“APB”).

2. Attached to this Declaration is a spreadsheet, consisting of three (3) pages under

the caption “Edward Snowden Speaking Engagements 2015 —- 2020” (the “ES Spreadsheet”) that
" Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 8 of 17 PagelD# 1516

was prepared by the Vice President and Controller of APB who reports directly to me as
President and Chief Executive Officer.

3. In my capacity as Chief Executive Officer of APB, I am responsible for and
familiar with the accounting and financial activity of APB and for the books and records
maintained by the company in the ordinary course of business.

4, The ES Spreadsheet reflects a total of sixty-seven (67) individual speaking
engagements booked by APB directly, or through its affiliate Open Mic Management, for
Edward Snowden between September 16, 2015 and May 19, 2020 which constitute all of such
engagements booked for Edward Snowden by or through APB (including through Open Mic
Management).

5. With respect to each speaking engagement, the ES Spreadsheet provides (a) the
date of the engagement, (b) the name of the party responsible for the engagement (the “APB
Client”), (c) the amount paid to APB or Open Mic Management pursuant to the contract executed
for each engagement, (d) the “speaker honorarium” reflecting the amount payable to Edward
Snowden, (e) the commission payable to APB or Open Mic Management and (f) the geographic
location of each engagement.

6. Each of the entries on the ES Spreadsheet were made at or near the time of the
event or activity reflected therein.

7. The ES Spreadsheet and all entries reflected therein were made by — or from
information transmitted by — myself or another employee of APB working under my supervision
with personal knowledge of the content thereof and who reported such knowledge in the ordinary

course of business.
" Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 9 of 17 PagelD# 1517

8. The ES Spreadsheet and all entries reflected therein are of the kind routinely
made and kept in the regular course of business by APB.

9. The ES Spreadsheet and all entries reflected therein were in the regular course of
business activity by APB.

10. I declare under penalty of perjury under the laws of the United States of America

2 hres —

“Robert P. Walker

that the foregoing is true and correct.

Dated this) day of June, 2020.
Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 10 of 17 PagelD# 1518

EDWARD SNOWDEN SPEAKING ENGAGEMENTS 2015-2020

Event date Contract Client Gross Speaker honorarium APB Net
09/16/15 64466
09/28/15 64655
10/08/15 64631
11/03/15 64449
11/12/15 65001
12/05/15 64478
02/16/16 64623
02/17/16 64825
03/16/16 65297
03/25/16 65527
04/05/16 64556
05/12/16 65728
06/01/16 66455
06/28/16 66569
09/28/16 66088
09/29/16 66709
10/05/16 64894
10/13/16 66134
10/17/16 65927
10/18/16 64682
11/02/16 66510
11/15/16 67706
11/30/16 67035
01/09/17 67713
01/18/17 68051
01/19/17 66664
02/01/17 67694
02/16/17 68205
03/16/17 67539
03/21/17 67905
03/22/17 67574
05/09/17 68831
05/15/17 68516
05/22/17 68466
05/30/17 68012
08/16/17 69592

 

Moderator

Location
Hong Kong
lowa City lA
Nirnberg
Sherbrooke Qc
Kingston
Park City UT
Boulder co
Baltimore MD
Rust
Tucson AZ
Vancouver B.C.
Zurich
Berlin
Roskilde
Delaware OH
TBD
Washington DC
Newport Beach CA
Carefree AZ
Toronto ON
Montreal ac
Oakland CA
Columbus OH
Waterloo ON
Toronto ON
San Diego CA
Pittsburgh PA
Newport Beach CA
Middlebury VT
Hannover
Stockholm
Winnipeg
Washington DC
Los Angeles CA
Estoril
Mexico City
08/22/17
09/09/17
09/11/17
09/16/17
10/06/17
10/24/17
11/08/17
11/13/17
11/21/17
01/29/18
03/02/18
03/14/18
03/15/18
03/16/18
03/27/18
08/22/18
09/12/18
10/24/18
11/06/18
11/08/18
11/29/18
03/19/19
05/15/19
06/26/19
08/20/19
09/11/19
09/12/19
11/29/19
12/02/19
01/27/20
05/19/20

69477
67842
69286
68304
67378
70127
69839
69007
70290
70692
70182
68812
71528
70331
70122
71660
70797
70139
72172
70701
73019
73047
72973
74636
74728
73332
73425
76106
74197
76220
77113

 

Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 11 of 17 PagelD# 1519

Edmonton
Indianapolis
Philadelphia
St. Louis
Stockholm
Dublin

San Francisco
Hamburg
Istanbul
New Orleans
Berlin
Sydney

Rust
Rottach-Egern
Camrose
Sao Paulo
Chicago
Dublin

Tel Aviv
Austin
London
London

Las Vegas
San Francisco
Berlin
Columbus
Columbus
California
Toronto
Ecublens
Cologne

AB
PA
MO

CA

AB

NV
CA

OH
OH

ON
Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 12 of 17 PagelD# 1520

A variance in the amount of $185,200 exists with respect to the aggregate value of the income reported on the Forms 1099 issued to Mr.
Snowden for the relevant reporting periods plus the honoraria for 2020, and the sum of the total reported speaker honoraria. APB cannot
locate in its records a Form 1099 issued to Mr. Snowden for 2015. Additionally, an internal APB email attachment indicates that a contribution
to the Freedom of the Press Foundation made at the request of Mr. Snowden before November 2017 accounts for $35,000 of this variance.
Together the honoraria reportedly earned in 2015 ($134,000) and the $35,000 contribution account for $169,000 of the variance. The
remaining $16,200 is believed to also have been distributed as one or more charitable contributions at Mr. Snowden’s request, although

documentation to support that conclusion cannot be located. This spreadsheet was prepared by the Vice President and Controller of
American Program Bureau, Inc.
" Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 13 of 17 PagelD# 1521

EXHIBIT B
Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 14 of 17 PagelD# 1522
Case 1:19-cv-01197-LO-TCB Document 102-9 Filed 07/10/20 Page 2 of 5 PagelD# 1470

EDWARD SNOWDEN SPEAKING ENGAGEMENTS 2013-2020

: ; h
Event date Host/ Organization Speaker honorarium Location Format/ Link if applicable Subject/ Title APB list Recording. Slide or other,

. Uths9
03/10/14 Austin, TX oa
; APB email re TED talk/ TED Talk
3/18/2014 diz = , with Edward Snowden - Here's
eae How We Take Back the Internet

https

4/8/2014 Europe PACE Testimony

Interview with Ed Snowden and
6/3/2014
outube.cor
Hope X Discussion with Daniel

7/18/2014 Ellsberg and Edward Snowden

MP4 Vid

https:/ w.youtube.com/watch?v=o Sr9| Lawrence Lessig Interviews Edward
6TFOQE

10/23/2014

International France

Edward Snowden The Future of
| Secu

4 France
12/12/2014

2/2/2015 Canada 7 peo w ais WAC Forum Discussion

ce sxssacymincy ae : | David Carr Interviews Ed Snowden,
2/12/2015 - Glenn Greenwald, and Laura

05/15, +
https://ww outube.com/ 2v=ySS300y¥} Edward Snowden and Ben Wizner
2/14/2015

2/19/2015

03/19/19 London speech

Germany (Deutche |telc Edward Snowden and Glenn
3/18/2015 Wells/CeBit) Greenwald CeBit Conference 2015
4 15 httos://virr m/12273123 Future Fest 2015 Interview
Bart Gellman Interviews Ed
Snowden
Runa Sandvik Interviews Edward
Snowden

5/1/2015 Princeton, NJ

5/8/2015 Norway
18

5/15/2015 Whistleblowing and Government

09/05/15 Norway Https: [fw youtube comfwatchvaali ot | award Presentation to Snowden
5
University of lowa Lecture
09/28/15 lowa City, IA Committee/Veterans for Peace/

N MP4 Video 358

https://montrealgazette
11/03/15 Sherbrooke, QC en-speaks-a lance-and The Donald Lecture Series

cybersecurity-at-bishops-university

 
Case 1:19-cv-01197-LO-TCB Document111 Filed 07/17/20 Page 15 of 17 PagelD# 1523
Case 1:19-cv-01197-LO-TCB Document 102-9 Filed 07/10/20 Page 3 of 5 PagelD# 1471

11/10/15 , a wayoutube com/watch?v=GveNO_k | Whistleblowers sponsored by PEN

11
ty ibe.com/watch?v=SVkMIDw

12/05/15 Park City, UT WW Technology and Freedom
MP4 Video 349
0 16 Boulder, CO shed ker series
45-mi —
02/17/16 Baltimore, MD 5-min moderated convo + 45-min
moderated
02 16
0 16 Rust
Panel Di i Pri
03/25/16 Tucson, AZ ane een on Privacy and

11 19 California
04/05/16 Vancouver, B.C.

w.youtube.com/watch?v=RLbD | Ed Snowden: Big Data, Security,

04/05/16 Canada

Encryption Works; Encryption and
~ other effective measures to protect
ent
Empowering Founders to Build a
06/01/16 Berlin Web that is Decentralized, Safe,

05/12/16 Zurich vont

6 Roskilde Surveillance

1-hour k te presentation + 1-

03/14/18 Sydney MrReynore p 10)
hour

18

3/16/2018 30-min moderated convo

/CRQHLH| Snowden Speaks on Hillary Clinton,

1 Foreign
08/27/16 orelg Emails, Trump, and Freedom

09/28/16 Delaware, OH : ; ; i Topic: Data in Our Lives

16

16 CA
An Evening with Edward Snowden
03/27/18 Camrose, AB on Security, Public Life, and

8/22/2018 45-60-min speech + 15-min Q&A

10/24/18 Dublin 20-minute moderated convo

1 4 +
1 Tel Aviv
1 TX

11/29/18 London speech

10/17/16 Carefree, AZ
1 6 Ti

11/02/16 Montreal, QC : : — Privacy and Surveillance

11/10/16 ie SLL wieies YOUN recom —_ Snowden Live

 
Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 16 of 17 PagelD# 1524
Case 1:19-cv-01197-LO-TCB Document 102-9 Filed 07/10/20 Page 4 of 5 PagelD# 1472

Edward Snowden LIVE: Facebook's
11/15/16 Oakland, CA z So se ey Te Role in The Election, The Future of
f
B The Surveillance State

11/30/16 Columbus, OH

01/09/17 Waterloo, ON 60 Years of Innovation

Transcript at
https://www.equities.com/nsa-

01/17/17 Canada
a whistleblower-edward-snowden-speaks-at

Cantech Investment Conference

18 Sao Paulo
09 IL
0 17 Toronto , ON
01/19/17
A Live Vi i ith
02/01/17 Pittsburgh , PA Live Video Conversation wit

- - q
02/16/17 Newport Beach, CA an evening with ES; moderate!

; ie
03/16/17 Middlebury, VT opening remarks; moderated

ks; d
03/21/17 Hannover opening remarks; moderate

03/22/17 Stockholm speech

https://www.youtube.com/watch ?v=CFlVc Snowden: Democracy Under

04/18/17 Williamsburg, VA ast
mvnak

http

05/09/17 Winnipeg Axworthy Distinguished Lecture

GfYS.
45-minute interview, with Qs

05/15/17 Washington, D.C. provided in advance

17 Los eles, CA 30-minute
n Global Migration-The Great
of the
60-min moderated discussion; 15-
min
25-min speech + VIP reception w/

7/13/2017 Estroril, Portugal
08/16/17 Mexico City

08/22/17 Edmonton, AB

09/09/17 Indianapolis, IN 45-min moderated convo + 15-min
Conversation with Edward
09/11/17 Philadelphia, PA = | https://www.youtube.com/watch?v=dxdH8Wy Snowden / 45-min moderated
+ min
1-hour “cocktail hour" + 1-hr
esentation
1 7 Stockholm 1-hour
10/24/17 Dublin

09/16/17 St. Louis, MO

Video 1:
https://www.youtube.com/watch ?v=fTB1
2GQmik

05/30/17 Estoril Video 2:
https://www.youtube.com/watch ?v=IU1Se
6xe8CU

45-minute speech, then 45-minute
moderated conversation

1-hour ki -min Q&A; VIP
11/08/17 San Francisco, CA our keynote + 30-min Q&A;

 

1 17 30-min interview
11/21/17
01/29/18
03/02/18

05/30/19

08/20/19

11/19
19

12/02/19
01/27/20

05/19/20

9/27/16 -

6
No Date
No Da

Case 1:19-cv-01197-LO-TCB Document 111 Filed 07/17/20 Page 17 of 17 PagelD# 1525
Case 1:19-cv-01197-LO-TCB Document 102-9 Filed 07/10/20 Page 5 of 5 PagelD# 1473

Istanbul
New Orleans, LA
Berlin

Canada
San
Berlin

Columbus OH
u

Toronto, ON
Ecublens

Cologne

* = (N/A) Information Not Available

 

Edward Snowden in Discussion
with nd
Edward Snowden Interview with

Peter Van
Edward Snowden Live from

MP4 Video 348

w.youtube.com/watch?v=oizhV

45-min moderated conversation
30-min speech + 15-min
moderated
1-hour erview
1-hour moderated interview
45-min moderated conversation +

45-min keynote + 45-min
moderated

30-min speech

M
MP4 Video 351
